        Case 2:18-cr-00292-DWA Document 129 Filed 11/18/19 Page 1 of 1
         Case 2:18-cr-00292-DWA Document 127-1 Filed 11/18/19 Page 1 of 1



                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF PENNSYLVANIA

  UNITED STATES OF AMERICA

                         V.                          Criminal No. 18-292

  ROBERT BOWERS


                                             ORDER


                                            10 {.:::-
                AND NOW, to wit, this _ _..;:_{)_ _ _ day of November 2019, upon consideration

 of the Motion for Leave to File a Document Under Seal, heretofore filed by the United States of

 America, it is hereby ORDERED that said Motion is GRANTED.

                IT IS FURTHER ORDERED that the Motion for Reconsideration to be filed in the

 above-captioned case, is hereby sealed until further Order of Court. The United States shall not be

· required to file a redacted version of the document. The Clerk's Office shall docket the sealed

 document without requiring the government to first file a redacted version.




                                                     Honorable Donetta W. Ambrose
                                                     United States District Judge


  cc:    All counsel of record
